MINUTES
                                              Court of Appeals
                                       Fourth Court of Appeals District
                                             San Antonio, Texas


                                              August 19, 2019

                                            No. 04-19-00449-CV

                                        IN RE V.A.G., CHILDREN,


                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-PA-01486
                            Honorable Karen H. Pozza, Judge Presiding


                                               ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief was originally due to be filed on August 13, 2019. On August 13,
2019, appellant filed a motion requesting an extension of time to file the brief.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

       The motion is GRANTED, and appellant’s brief must be filed no later than September 3,
2019. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                          /s/Rebeca C. Martinez
                                                          Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2019.



                                                          /s/Keith E. Hottle
                                                          Keith E. Hottle,
                                                          Clerk of Court




Entered this 19th day of August 2019                                      VOL.________, PG._________